Citation Nr: 1723518	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-51 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or at the housebound rate.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had service from September 1942 to March 1946.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for hearing loss rated 80 percent disabling from May 2011.  

2.   The Veteran's service connected hearing loss does not render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday life or to protect himself from the hazards and dangers incident to the daily environment; or render him permanently housebound.


CONCLUSION OF LAW

The criteria for the assignment of SMC based on the need for regular aid and attendance of another or at the housebound rate are not met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2014); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service- connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l)(West 2014); 38 C.F.R. § 3.350(b) (2016).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  

It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present." Turco, 9 Vet. App. at 224. 

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. 
§ 3.352(a).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.
§ 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).  

At the outset, the Board notes the service-connected hearing loss is rated as 80 percent disabling.  There are no other service-connected disabilities; consequently, he does not meet the threshold criteria for housebound status under 38 U.S.C.A.
§ 1114(s).  	Additionally, there is no evidence that shows he is permanently housebound due to service-connected hearing loss.  38 C.F.R. § 3.350(i).  Thus, SMC for housebound status is not warranted. 

The Veteran has multiple nonservice-connected disabilities, to include, but not limited to Alzheimer's, chronic obstructive pulmonary disorder (COPD), cervical spine disease, glaucoma, gouty arthritis, diabetes mellitus,  and emphysema.  The Board finds that the evidence shows that the Veteran requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of meal preparation, bathing, tending to hygiene needs, and medicine management, and other mental impairment as a result of the nonservice-connected disabilities, rather than the service-connected hearing loss. 

The evidence includes a November 2012 VA aid and attendance or housebound examination that reveals the Veteran was not permanently bedridden or hospitalized, his best corrected vision was not 5/200 or worse in both eyes, and he did not use an orthopedic or prosthetic appliance.  The Veteran had moderate sensorineural hearing loss bilaterally.  The examiner found that the Veteran's hearing loss affected his daily life in that he had limited communication with others.  However, the examiner noted that the Veteran did not use his hearing aids because he did not like them, but should he wear them it would allow him to communicate more effectively.  The Veteran could not dress himself because he lost his breath and balance.  He could bathe himself with sitting.  He needed assistance walking to the toilet and then he was able to attend to his own needs of nature.  The examiner determined that the Veteran was found to be in need of aid and attendance for his nonservice-connected disabilities of gouty arthritis, ankylosing at the proximal interphalangeal joint of the fifth digit of the left hand, back pain, diabetes mellitus and emphysema.  The examiner indicated that these conditions resulted in his lack of mobility due to being confined to a wheelchair with decreased function of the lower extremities.  The examiner found that this basically restricted the Veteran to his home, but that he could travel outside the home with his wheelchair and assistance of a caregiver to places like the mall with his family or doctor appointments.  

A February 2015 VA Form 21-2680, examination for housebound status or permanent need for regular aid and attendance, shows the Veteran was diagnosed with community acquired pneumonia, COPD, chronic bedridden state, and Alzheimer's dementia.  The Veteran was not able to feed himself, prepare own meals, and needed assistance in bathing and tending to other hygiene needs as a result of his Alzheimer's.  The Veteran was confined to a medical center in January 2016 as a result of COPD, Alzheimer's disease, and retrolisthesis of the cervical spine.  

The Board has also considered the Veteran's statements that he needs assistance in his daily routine, cleaning himself, and attending the wants of nature.  See February 2016 statement.  The Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements, however, are not probative evidence to determine whether his hearing loss, as opposed to other (nonservice-connected) disabilities, results in him being permanently bedridden or so that he is in need of the regular aid and attendance of another person.  This is the type of opinion that is the province of trained and credentialed medical providers.

Although the Board recognizes that the Veteran's nonservice-connected disabilities are severe and limiting, entitlement to SMC pursuant to the need for regular aid and attendance simply cannot be established when such a need is caused by nonservice-connected disabilities.  
In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

SMC based upon the need for regular aid and attendance of another person or at the housebound rate is denied. 



____________________________________________
                                        A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


